The examination actually sought relates to an essential element in the ease, namely, the wife’s residence at the time as a foundation for obtaining an out-of-State divorce from a prior husband. It does not relate to the relations between the parties during their marriage, and may involve facts peculiarly in the knowledge of defendant wife. Plaintiff husband moved promptly after the case was placed on the calendar. Consequently, plaintiff husband is entitled, as limited, to the pretrial relief he seeks. Settle order on notice providing for expeditious examination limited to the issue of the wife’s residence at or about the time of her out-of-State divorce from a prior husband. Concur — Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.